Exhibit 10.2

AMENDMENT TO

THE FARO TECHNOLOGIES, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BETWEEN FARO TECHNOLOGIES, INC. AND KEITH S. BAIR

THIS AMENDMENT (this “Amendment”) to the Amended and Restated Employment
Agreement between FARO Technologies, Inc. and Keith S. Bair, dated as of
November 7, 2008 (the “Agreement”) was made and entered into this 2nd day of
April, 2009.

1. The Agreement is hereby amended by deleting Section 2.6 in its entirety and
replacing it with the following:

“Section 2.6 Change of Control means the occurrence of any one of the following
events:

(a) individuals who, on the effective date of the Agreement, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board or other governing body or entity of the Company, its
successor or survivor, provided that any individual becoming a director
subsequent to the effective date of the Agreement but prior to any change of
control, whose election or nomination for election was approved or recommended
by a vote of a majority of the Incumbent Directors then on the Board (either by
a specific vote or by approval of the proxy statement of the Company in which
such individual is named as a nominee for director, without written objection to
such nomination), shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board shall be deemed to
be an Incumbent Director;

(b) any Person is or becomes an owner or beneficial owner, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote generally in the election of directors (the “Company Voting Securities”);
provided, however, that the event described in this subsection (b) shall not be
deemed to be a Change of Control by virtue of any of the following acquisitions:
(i) by the Company or any Subsidiary, (ii) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary,
(iii) by any underwriter temporarily holding securities pursuant to an offering
of such securities, (iv) pursuant to a Non-Qualifying Transaction (as defined in
subsection (c) below), (v) pursuant to any acquisition by the Executive or any
group of Persons including the Executive (or any entity controlled by the
Executive or any group of Persons including the Executive), or (vi) through a
transaction (other than one described in subsection (c) below) in which Company
Voting Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (vi) does not constitute a Change of Control under this
subsection (b);

(c) the consummation of a merger, consolidation, statutory share exchange,
reorganization, sale of all or substantially all the Company’s assets or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (i) at
least 50% of the total voting power of the corporation or other entity resulting
from, or succeeding to the interests of the Company in, such Business
Combination (or, if applicable,



--------------------------------------------------------------------------------

the ultimate parent entity that has the power to elect a majority of the
directors of such corporation or other entity) (the “Surviving Corporation”) is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no Person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation) is or becomes the
owner or beneficial owner, directly or indirectly, of 40% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (iii) at least a majority of the members of the
board of directors of the Surviving Corporation following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination; any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction” and any Business Combination which does not satisfy all of the
criteria specified in (i), (ii) and (iii) shall be deemed a “Qualifying
Transaction”; or

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquires beneficial ownership of more than 40% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company or its Affiliates which reduces the number of Company
Voting Securities outstanding; provided, that if after the consummation of such
acquisition by the Company such Person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such Person, a
Change of Control of the Company shall then occur.

For purposes of this Change of Control definition, “corporation” shall include
any limited liability company, partnership, association, business trust and
similar organization, and “board of directors” shall refer to the ultimate
governing body of such organization and “director” shall refer to any member of
such governing body.”

2. The Agreement is hereby amended by adding the following new Section 2.14:

“Section 2.14 Subsidiary means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then-outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors (or members of any similar governing body) or in which the Company has
the right to receive 50% or more of the distribution of profits or 50% of the
assets or liquidation or dissolution.”

3. Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged and the Agreement as amended hereby shall remain in full force
and effect.

[Signatures on Following Page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FARO Technologies, Inc. has caused this Amendment to be
executed by its duly authorized representative as of the day and year first
above written.

 

FARO TECHNOLOGIES, INC. By:  

/s/ Jay Freeland

Name:  

Jay Freeland

Title:  

President and CEO

KEITH S. BAIR

/s/ Keith S. Bair

 

- 3 -